DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1 November 2022 has been entered.  
Although the examiner considered whether the Applicant’s amendment to claim 8 overcame the previously identified 35 USC 112(b) rejection, the examiner maintains that claim 8 is still unclear.  As a result, the grounds for rejection of claim 8 under 35 USC 112(b) still stand.
Applicant’s newly added claims 22-23 have provided grounds for a Claim Objection, a 35 USC 112(a) new matter rejection, and 35 USC 112(b) rejections.
Applicant’s arguments, see pages 8-11, filed 1 November 2022, with respect to the 35 USC 103 rejection for claim 1 have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 1 November 2022, the status of the claims is as follows: Claim 8 has been amended.  Claims 22-23 are new.
Claims 1-9, 11, 14-20, and 22-23 are pending.
Claim Objections
Claim 23 is objected to because of the following informalities:  in line 6, recommend inserting “includes,” i.e., “…wherein the second information includes one or more of observation of a cutting kerf…”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“illuminating device” or “illumination device” in claim 1
The functional limitation attributed to the “illuminating” or “illumination device” includes “….for illuminating a treatment region of the workpiece…” in claim 1.
Structure “read into” the Claims from the Specification includes “LEDs” (paragraph 065)
“detecting device” in claims 1 and 2
The functional limitations attributed to the “detecting device” include the following:
“…for detecting an electromagnetic radiation emanating from the treatment region…” and “…adapted to detect the electromagnetic radiation by providing a video stream with a plurality of frames of the electromagnetic radiation at a frame rate, each frame including an image of the electromagnetic radiation, the first and the second time intervals being synchronized with the frame rate…” in claim 1.
“…adapted to record the detected electromagnetic radiation by providing the video stream…” in claim 2.
Structure “read into” the Claims from the Specification includes “an array of photodiodes, an array of photosensitive elements, and/or a video camera” (paragraph 015; also required in claim 6).
“processing device” in claims 1 and 3
The functional limitations attributed to the “processing device” include the following:
 “….for separate processing of the electromagnetic radiation detected within the first time intervals and of the electromagnetic radiation detected within the second time intervals” and “….adapted to provide a first stream of frames of the electromagnetic radiation detected within the first time intervals and a second stream of frames of the electromagnetic radiation detected within the second time intervals” in claim 1.
“…adapted to provide the first and the second streams of frames by processing the video stream provided by the detecting device” in claim 3.
“filtering device” in claim 4
The functional limitation attributed to the “filtering device” includes “…adapted or adaptable to selectively pass electromagnetic radiation within a wavelength range emitted by the illumination device and reflected by the treatment region” in claim 4.
Structure “read into” the Claims from the Specification includes “a band-pass filter” (paragraph 0049).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 23 recites “wherein the first information includes one or more of observation of a core area, a magnitude and a circumference of a radiation zone, a circularity and a symmetry of the radiation zone, an intensity distribution, a contrast, a length and a width of the radiation zone, and melt film corrugations, and wherein the second information one or more of observation of a cutting kerf, a symmetry of the cutting kerf, a cutting front and an inclination angle of the cutting front, a surface roughness of a cutting edge, and/ or a structure of the workpiece.”  However, the “first information” appears to correlate with the “first time intervals” when “illuminating a treatment region” takes place (claim 1).  In contrast, the Specification discloses that the claim limitations attributed to the “first information” in claim 23 actually belong to “the second time intervals, i.e. without additional illumination” (paragraphs 0076-0077 of the PG Pub).  Similarly, the limitations attributed to the “second information” in claim 23 are described as belonging to “the first time intervals, i.e. with additional illumination” (paragraphs 0078-0079 of the PG Pub).  The Applicant can overcome this rejection by replacing the “first information” with the “second information” (and vice versa).  This new rejection has been added based on the amended portion of the claim.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the filtering device.”  There is insufficient antecedent basis for this limitation in the claim.  Additionally, claim 8 is unclear in view of the Specification, which discloses that “detecting device can include an array of photodiodes, an array of photosensitive elements, and/or a video camera” (paras 0015 and 0046 of the PG Pub) while the “the filtering device may be a band-pass filter” (para 0049 of the PG Pub).  Thus, it is unclear how a video camera can be used as a filtering device.  For the purpose of the examination, claim 8 will be interpreted as “wherein the detecting device comprises a video camera…”  This new rejection has been added based on the amended portion of the claim.
Claim 22 recites the limitation "the first video stream" and “the second video stream.”  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of the examination, these limitations will be interpreted as “the first of frames" and “the second of frames.”  This new rejection has been added based on the amended portion of the claim.
Claim 23 recites a “contrast” and “melt film corrugations.”  However, it is unclear what information is being compared, in order to develop the claimed “contrast.”  Although the Specification mentions a “contrast” (paragraph 0077 of the PG Pub), it is not described in a sufficient detail such that one of ordinary skill in the art would be able to readily understand what is being claimed.  Similarly, paragraph 0077 mentions “melt film corrugations” but does not describe what they are.  Searching through the US patent application database, this phrase has never been used before in a patent application.  For the purpose of the examination, no patentable weight will be given to the terms “contrast” and “melt film corrugations.”  This new rejection has been added based on the amended portion of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama et al. (JP-2016135492-A, relying on foreign version for drawings and provided English translation for written disclosure, cited in IDS dated 24 November 2020) in view of Magg et al. (US-20190232434-A1).
Regarding claim 1, Fujiyama teaches a device for monitoring a laser beam treatment of a workpiece (“an apparatus and method for observing a laser cutting site for observing a cutting state when laser cutting a workpiece,” para 0001), comprising: 
	at least one illuminating device (laser light emitting element 13, fig. 2) for illuminating a treatment region of the workpiece (“illuminating the cutting site,” para 0024; fig. 2 also shows illumination light 5 traveling to the workpiece 2) during a plurality of first time intervals (the “High” waveform intervals in the second from the top plot shown in fig. 6; as explained in para 0046, the top signal is the drive signal and the shutter window signal, construed as the second signal, is slightly behind the drive signal), the first time intervals being separated from each other by second time intervals (“Low” waveform intervals, second plot, fig. 6) during which the treatment region is not illuminated (para 0046 describes stopping the laser light emitting element 13 during the Low periods, which is construed such that no illumination is provided during the Low intervals, referring to fig. 6); 
	a detecting device (light receiving element 15, fig. 2; “CCD,” para 0032; a CCD is construed as being a video camera) for detecting an electromagnetic radiation emanating from the treatment region (receives reflected light 6 from the cut surface 2c, para 0032); and 
	a processing device (control circuit 18, fig. 3; control circuit 18 drives the emitting element 13 and the receiving element 15, para 0028) for separately processing the electromagnetic radiation (reflected light 6, fig. 2) detected within the first time intervals (shaded area, fig. 6) and the electromagnetic radiation detected within the second time intervals (non-shaded area within the dashed lines, bottom plot, fig. 6; paras 0048-0049 disclose integrating the input based on the emitted output, which is construed as separate processing between the Highs and Lows of fig. 6); 
	wherein the detecting device (light receiving element 15, fig. 2) is adapted to detect the electromagnetic radiation by providing a video stream (“outputs a video signal to the monitor 12,” para 0028) with a plurality of frames (multiple horizontal rows of pixels 15a, fig. 4) of the electromagnetic radiation (para 0044) at a frame rate (“elapsed time T1 to T2,” para 0044; shown also in fig. 4; the inverse of this elapsed time is construed as the claimed frame rate), each frame including an image of the electromagnetic radiation (“the distance measurement by the light receiving element 15 is performed for each pixel, and the image is formed as the shape of the cut surface 2c,” para 0051), the first and the second time intervals being synchronized with the frame rate (“the amount of light received while the light receiving shutter window signal is rising (period of pulse width) in each pixel of the light receiving element 15,” para 0048; construed such that integration of the received light based on the emitted light, as shown in fig. 6, is synchronized with each pixel and thus with each row of pixels); 
	wherein the processing device (control circuit 18, fig. 3) receives the video stream (“the control circuit 18 visualizes the shape of the cut surface 2c based on the light receiving signal of the light receiving element 15,” para 0032) and is adapted to provide a first stream of frames (top row of pixels 15a, fig. 4) of the electromagnetic radiation (reflected light 6, fig. 2) detected within the first time intervals (shaded region, bottom plot, fig. 6) and a second stream of frames (bottom row of pixels 15a, fig. 4) of the electromagnetic radiation (reflected light 6, fig. 2).
	Fujiyama does not explicitly disclose at least one illuminating device (interpreted as an LED in view of the Specification; Fujiyama teaches using a YAG laser and makes no mention of using an LED) and a second stream of frames of the electromagnetic radiation detected within the second time intervals.
Fujiyama, figs. 2, 4, and 6

    PNG
    media_image1.png
    407
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    623
    613
    media_image3.png
    Greyscale

	However, in the same field of endeavor of laser cutting, Magg teaches at least one illuminating device (illuminating devices 15 and 15a, fig. 1; “optionally an LED,” paras 0043-0044) and a second stream of frames of the electromagnetic radiation detected within the second time intervals (“wherein no illuminating beam is directed at the top side of the workpiece in recording the first image,” para 0022; fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama to include, an LED as an illuminating device and taking an image when no illuminating beam was directed at the top side of a workpiece, in view of the teachings of Magg, by using an LED and by subtracting a nonilluminated image from an illuminated image, as taught by Magg, in lieu of a YAG laser as taught by Fujiyama and by subtracting the pixels detected by the receiving element 15 when the emitted pulse is “low” (stopped) from when the emitted pulse is “high,” as taught by Fujiyama, in order to use a LED with a wavelength of 808 nm because the cutting gap can be detected quite well in the infrared wavelength range and because by subtracting a nonilluminated image from an illuminated image, the process emissions from an illuminated image can be removed by using a simple algorithm (Magg, paras 0018, 0022-0023 and 0043; Magg teaches the utility of removing processing emissions by comparing fig. 5 with fig. 6; Fujiyama teaches using infrared light for illumination, paras 0014-0015, and the adverse effect of noise, para 0034).
Regarding claim 2, Fujiyama teaches wherein the detecting device (light receiving element 15, fig. 2) is adapted to record the detected electromagnetic radiation (reflected light 6, fig. 2) by providing the video stream (“the light receiving element 15 is constituted by a plurality of pixels 15a arranged in a plurality of vertical and horizontal rows,” para 0044; “The light receiving element 15 receives the reflected light 6, and the control circuit 18 visualizes the shape of the cut surface 2c based on the light receiving signal of the light receiving element 15, and outputs the video signal to the monitor 12,” para 0032; in fig. 2, the control circuit 18 is shown as a CPU; construed such that the CPU possess memory to store the pixels detected by the receiving element 15).
Regarding claim 3, Fujiyama teaches wherein the processing device (control circuit 18, fig. 2) is adapted to provide the first (top row of pixels 15a, fig. 4) and the second streams of frames (bottom row of pixels 15a, fig. 4) by processing the video stream provided by the detecting device (“control circuit 18 that controls driving of the laser light emitting element 13 and the light receiving element 15 and outputs a video signal to the monitor 12,” para 0028).
Regarding claim 4, Fujiyama teaches wherein a filtering device (band pass filter 17, fig. 2) is arranged between the detecting device (receiving element 15, fig. 2) and the treatment region (cut workpiece 2, fig. 2), the filtering device being adapted or adaptable to selectively pass electromagnetic radiation within a wavelength range (Δλ, fig. 3) emitted by the at least one illumination device and reflected by the treatment region (“band pass filter (17) for transmitting only light of a predetermined wavelength band,” para 0012).
Regarding claim 5, Fujiyama teaches wherein the device (imaging device 11, fig. 1) for monitoring beam treatment of a workpiece has a central axis (line II shown from imaging device 11 to workpiece 2, fig. 2), and wherein at least one of the at least one illuminating device (not explicitly disclosed), the detecting device (receiving element 15, fig. 2) and a filtering device (filters 16 and 17, fig. 2) are arranged coaxially with the central axis (as shown in fig. 2, the element 15 and filters 16 and 17 are coaxial with the light 5 emitted from the imaging device 11) and/or are each formed axially symmetric.
Fujiyama, fig. 1

    PNG
    media_image4.png
    674
    618
    media_image4.png
    Greyscale

Regarding claim 6, Fujiyama teaches wherein the detecting device (light receiving element 15, fig. 2) comprises an array of photodiodes, an array of photosensitive elements, and/or a video camera (“CCD,” para 0032; a CCD is construed as being a video camera).
Regarding claim 7, Fujiyama teaches the invention as described above but does not explicitly disclose wherein the at least one illuminating device is adapted to emit electromagnetic radiation in a wavelength range of 200 to 900 nm, a range of 300 to 850 nm, or a range of 380 to 820 nm and/or is configured for homogeneous illumination of the treatment region.
However, in the same field of endeavor of laser cutting, Magg teaches wherein the at least one illuminating device is adapted to emit electromagnetic radiation in a wavelength range of 200 to 900 nm, a range of 300 to 850 nm, or a range of 380 to 820 nm (“808 nm,” para 0043) and/or is configured for homogeneous illumination of the treatment region (not explicitly disclosed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama to include, an illuminating device operating at a wavelength of 808 nm, in view of the teachings of Magg, by using an LED, as taught by Magg, in lieu of a YAG laser as taught by Fujiyama, in order to use a LED with a wavelength of 808 nm because the cutting gap can be detected quite well in the infrared wavelength range (Magg, paras 0018 and 0043; Fujiyama teaches using infrared light for illumination, paras 0014-0015).
Regarding claim 8, Fujiyama teaches wherein the detecting device (light receiving element 15, fig. 2) comprises a video camera (“CCD,” para 0032; a CCD is construed as being a video camera) configured to amplify (“the cutting portion is magnified by the camera,” para 0004) at least a part of the electromagnetic radiation (reflected light 6, fig. 2) emanating from the treatment region (cut workpiece 2, fig. 2) and detected at least within the first time intervals and/or within the second time intervals (detection method shown in fig. 6).
Regarding claim 9, Fujiyama teaches a device (processing head 1, fig. 1) for a laser beam (laser beam 3, fig. 1) treatment of a workpiece (workpiece 2, fig. 1), comprising: a beam source (“YAG laser,” para 0027) and the device for monitoring the laser beam treatment (imaging device 11, fig. 1) according to claim 1.
Regarding claim 14, Fujiyama teaches a method for monitoring a laser beam treatment of a workpiece using the device (“an apparatus and method for observing a laser cutting site for observing a cutting state when laser cutting a workpiece,” para 0001) according to claim 1, the method comprising: 
illuminating a treatment region of the workpiece (“illuminating the cutting site,” para 0024; fig. 2 also shows illumination light 5 traveling to the workpiece 2) during a plurality of first time intervals (the “High” waveform intervals in the second from the top plot shown in fig. 6; as explained in para 0046, the top signal is the drive signal and the shutter window signal, construed as the second signal, is slightly behind the drive signal), the first time intervals being separated from each other by second time intervals (“Low” waveform intervals, second plot, fig. 6) during which the treatment region is not illuminated (para 0046 describes stopping the laser light emitting element 13 during the Low periods, which is construed such that no illumination is provided during the Low intervals, referring to fig. 6); 
detecting an electromagnetic radiation emanating from the treatment region (light receiving element 15, fig. 2, receives reflected light 6 from the cut surface 2c, para 0032); and 
separately processing (control circuit 18, fig. 3; control circuit 18 drives the emitting element 13 and the receiving element 15, para 0028) the electromagnetic radiation (reflected light 6, fig. 2) detected within the first time intervals (shaded area, fig. 6) and of the electromagnetic radiation detected within the second time intervals (non-shaded area within the dashed lines, bottom plot, fig. 6; paras 0048-0049 disclose integrating the input based on the emitted output, which is construed as separate processing between the Highs and Lows of fig. 6); 
wherein the detecting provides a video stream (“the imaging device 11 is provided with a control circuit 18 that controls driving of the laser light emitting element 13 and the light receiving element 15 and outputs a video signal to the monitor 12,” para 0028) with a plurality of frames (multiple horizontal rows of pixels 15a, fig. 4) of the electromagnetic radiation (para 0044) at a frame rate (“elapsed time T1 to T2,” para 0044; shown also in fig. 4; the inverse of this elapsed time is construed as the claimed frame rate), each frame including an image of the electromagnetic radiation (“the distance measurement by the light receiving element 15 is performed for each pixel, and the image is formed as the shape of the cut surface 2c,” para 0051), the first and the second time intervals being synchronized with the frame rate (“the amount of light received while the light receiving shutter window signal is rising (period of pulse width) in each pixel of the light receiving element 15,” para 0048; construed such that integration of the received light based on the emitted light, as shown in fig. 6, is synchronized with each pixel and thus with each row of pixels); 
wherein the separate processing provides a first stream of frames (top row of pixels 15a, fig. 4) of the electromagnetic radiation detected within the first time intervals (shaded region, bottom plot, fig. 6) and a second stream of frames (bottom row of pixels 15a, fig. 4) of the electromagnetic radiation (reflected light 6, fig. 2) from the received video stream (scanning taught in para 0044 is construed as providing a video stream of pixel images). 
	Fujiyama does not explicitly disclose a second stream of frames of the electromagnetic radiation detected within the second time intervals.
	However, in the same field of endeavor of laser cutting, Magg teaches a second stream of frames of the electromagnetic radiation detected within the second time intervals (“wherein no illuminating beam is directed at the top side of the workpiece in recording the first image,” para 0022; fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama to include, taking an image when no illuminating beam was directed at the top side of a workpiece, in view of the teachings of Magg, by subtracting a nonilluminated image from an illuminated image, as taught by Magg, by subtracting the pixels detected by the receiving element 15 when the emitted pulse is “low” (stopped) from when the emitted pulse is “high,” as taught by Fujiyama, because by subtracting a nonilluminated image from an illuminated image, the process emissions from an illuminated image can be removed by using a simple algorithm (Magg, paras 0022-0023; Magg teaches the utility of removing processing emissions by comparing fig. 5 with fig. 6; Fujiyama teaches the adverse effect of noise, para 0034).
Regarding claim 15, Fujiyama teaches wherein the detected electromagnetic radiation is recorded by providing the video stream (“the light receiving element 15 is constituted by a plurality of pixels 15a arranged in a plurality of vertical and horizontal rows,” para 0044; “The light receiving element 15 receives the reflected light 6, and the control circuit 18 visualizes the shape of the cut surface 2c based on the light receiving signal of the light receiving element 15, and outputs the video signal to the monitor 12,” para 0032; in fig. 2, the control circuit 18 is shown as a CPU; construed such that the CPU possess memory to store the pixels detected by the receiving element 15 in order to output the pixels to monitor 12, shown in fig. 1).
Regarding claim 16, Fujiyama teaches wherein the first (top row of pixels 15a, fig. 4) and the second streams of frames (bottom row of pixels 15a, fig. 4) are obtained by processing the video stream provided by the detecting (“control circuit 18 that controls driving of the laser light emitting element 13 and the light receiving element 15 and outputs a video signal to the monitor 12,” para 0028).
Regarding claim 17, Fujiyama teaches wherein the electromagnetic radiation emanating from the treatment region is filtered before being detected to selectively pass electromagnetic radiation (“it is possible to irradiate the laser light for illumination consisting of coherent light to the narrow cutting site in the laser cutting, eliminate the reflected light etc. of the processing laser light by the band pass filter,” para 0010) within a wavelength range (Δλ, fig. 3) emitted by the at least one illumination device (light 5 emitted from illumination laser device 13, fig. 2) and reflected by the treatment region (light 6, fig. 2).
Regarding claim 18, Fujiyama teaches the invention as described above but does not explicitly disclose wherein the treatment region is illuminated using electromagnetic radiation in a wavelength range of 200 to 900 nm, preferably in a range of 300 to 850 nm, more preferably in a range of 380 to 820 nm and/or is homogeneously illuminated.
However, in the same field of endeavor of laser cutting, Magg teaches wherein the treatment region is illuminated using electromagnetic radiation in a wavelength range of 200 to 900 nm, preferably in a range of 300 to 850 nm (“808 nm,” para 0043), more preferably in a range of 380 to 820 nm and/or is homogeneously illuminated (not explicitly disclosed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama to include, an illuminating device operating at a wavelength of 808 nm, in view of the teachings of Magg, by using an LED, as taught by Magg, in lieu of a YAG laser as taught by Fujiyama, in order to use a LED with a wavelength of 808 nm because the cutting gap can be detected quite well in the infrared wavelength range (Magg, paras 0018 and 0043; Fujiyama teaches using infrared light for illumination, paras 0014-0015).
Regarding claim 19, Fujiyama teaches wherein at least a part of the electromagnetic radiation (reflected light 6, fig. 2) emanating from the treatment region (cut workpiece 2, fig. 2) and detected at least within the first time intervals and/or within the second time intervals (detection method shown in fig. 6).is amplified (“the cutting portion is magnified by the camera,” para 0004).
Regarding claim 22, Fujiyama teaches wherein the first stream of frames (row of pixels 15a, fig. 4 during “High” illumination waveform intervals) is configured for monitoring first information (shaded region, bottom plot, fig. 6) of the treatment region (measures the shape of cut 2c shown in fig. 4).  Fujiyama does not explicitly disclose the second stream of frames is configured for monitoring second information of the treatment region that is different from the first information.
However, in the same field of endeavor of laser cutting, Magg teaches the second stream of frames (“wherein no illuminating beam is directed at the top side of the workpiece in recording the first image,” para 0022; fig. 6) is configured for monitoring second information (pixels of image shown in fig. 6) of the treatment region that is different from the first information (images take under no illumination are different from images taken during illumination).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama to include, taking an image when no illuminating beam was directed at the top side of a workpiece, in view of the teachings of Magg, by subtracting a nonilluminated image from an illuminated image, as taught by Magg, by subtracting the pixels detected by the receiving element 15 when the emitted pulse is “low” (stopped) from when the emitted pulse is “high,” as taught by Fujiyama, because by subtracting a nonilluminated image from an illuminated image, the process emissions from an illuminated image can be removed by using a simple algorithm (Magg, paras 0018, 0022-0023 and 0043; Magg teaches the utility of removing processing emissions by comparing fig. 5 with fig. 6; Fujiyama teaches the adverse effect of noise, para 0034).
Regarding claim 23, Fujiyama teaches wherein the first information (shaded region, bottom plot, fig. 6) includes one or more of observation of a core area, a magnitude and a circumference of a radiation zone, a circularity and a symmetry of the radiation zone, an intensity distribution, a contrast, a length and a width of the radiation zone (“shape of the cut surface 2c,” para 0042), and melt film corrugations.  Fujiyama does not explicitly disclose wherein the second information one or more of observation of a cutting kerf, a symmetry of the cutting kerf, a cutting front and an inclination angle of the cutting front, a surface roughness of a cutting edge, and/ or a structure of the workpiece.
However, in the same field of endeavor of laser cutting, Magg teaches wherein the second information (pixels of image shown in fig. 6) one or more of observation of a cutting kerf (side edges 25a and b, fig. 4), a symmetry of the cutting kerf, a cutting front (border 25, fig. 4) and an inclination angle of the cutting front, a surface roughness of a cutting edge, and/ or a structure of the workpiece (diagonal lines shown in fig. 4 of the workpiece 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama to include, taking an image when no illuminating beam was directed at the top side of a workpiece, in view of the teachings of Magg, by subtracting a nonilluminated image from an illuminated image, as taught by Magg, by subtracting the pixels detected by the receiving element 15 when the emitted pulse is “low” (stopped) from when the emitted pulse is “high,” as taught by Fujiyama, because by subtracting a nonilluminated image from an illuminated image, the process emissions from an illuminated image can be removed by using a simple algorithm (Magg, paras 0018, 0022-0023 and 0043; Magg teaches the utility of removing processing emissions by comparing fig. 5 with fig. 6; Fujiyama teaches the adverse effect of noise, para 0034).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama et al. (JP-2016135492-A, relying on foreign version for drawings and provided English translation for written disclosure, cited in IDS dated 24 November 2020) in view of Magg et al. (US-20190232434-A1) as applied to claims 1, 9, and 14 above, and further in view of Nishiwaki et al. (US-20060028729-A1).
Regarding claim 11, Fujiyama teaches the invention as described above but does not explicitly disclose further comprising a dichroitic mirror arranged between the detecting device and the treatment region, the dichroitic mirror deflecting the treatment beam or at least a part of the electromagnetic radiation emanating from the treatment region.
However, in the same field of endeavor of laser cutting, Magg teaches further comprising a dichroitic mirror (partially transparent mirror 10, fig. 1) arranged between the detecting device (camera 13, fig. 1) and the treatment region (cut edges of workpiece 4, figs. 2A-2B), the dichroitic mirror deflecting the treatment beam (not explicitly disclosed) or at least a part of the electromagnetic radiation emanating from the treatment region (“Observation radiation (for example, in the visible or infrared wavelength range) of an observation beam path 12, shown with a broken line in FIG. 1, is deflected on the partially transparent mirror 10,” para 0041).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama to include, using a partially transparent mirror 10, as taught by Magg, such that imaging device 11 was not aligned along a side view, as taught by Fujiyama, but was aligned with a partially transparent mirror 10 that was coaxial with a laser beam 2, as taught by Magg, in order record an image with the help of a coaxial camera and areal illumination of the area to be monitored, because the surface of the workpiece is usually flat, and it is possible to achieve an observation that is independent of the machining direction (Magg, paras 0020-0021; Fujiyama teaches that the photographs may come from above the workpiece, para 0057).
Fujiyama/Magg do not explicitly disclose a dichroitic mirror.
However, in the same field of endeavor of using illumination beams, Nishiwaki teaches a dichroitic mirror (dichroic mirror 10, fig. 2).
Nishiwaki, fig. 2

    PNG
    media_image5.png
    352
    320
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama/Magg to include, a dichroic mirror, in view of the teachings of Nishiwaki, by using a dichroic mirror for the partially transparent mirror, as taught by Magg, because dichroic mirrors do not require colored glass, which requires substances such as lead or cadmium that are harmful to the environment (Nishiwaki, para 0014).
Regarding claim 20, Fujiyama teaches the invention as described above but does not explicitly disclose wherein the treatment beam or at least a part of the electromagnetic radiation emanating from the treatment region is deflected by a dichroitic mirror.
However, in the same field of endeavor of laser cutting, Magg teaches wherein the treatment beam (not explicitly disclosed) or at least a part of the electromagnetic radiation emanating from the treatment region is deflected by a dichroitic mirror (“Observation radiation (for example, in the visible or infrared wavelength range) of an observation beam path 12, shown with a broken line in FIG. 1, is deflected on the partially transparent mirror 10,” para 0041).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama to include, using a partially transparent mirror 10, as taught by Magg, such that imaging device 11 was not aligned along a side view, as taught by Fujiyama, but was aligned with a partially transparent mirror 10 that was coaxial with a laser beam 2, as taught by Magg, in order record an image with the help of a coaxial camera and areal illumination of the area to be monitored, because the surface of the workpiece is usually flat, and it is possible to achieve an observation that is independent of the machining direction (Magg, paras 0020-0021; Fujiyama teaches that the photographs may come from above the workpiece, para 0057).
Fujiyama/Magg do not explicitly disclose a dichroitic mirror.
However, in the same field of endeavor of using illumination beams, Nishiwaki teaches a dichroitic mirror (dichroic mirror 10, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama/Magg to include, a dichroic mirror, in view of the teachings of Nishiwaki, by using a dichroic mirror for the partially transparent mirror, as taught by Magg, because dichroic mirrors do not require colored glass, which requires substances such as lead or cadmium that are harmful to the environment (Nishiwaki, para 0014).
Response to Argument
Applicant's arguments filed 1 November 2022 have been fully considered but they are not persuasive. 
Rejection under 35 USC 112(b)
	Although the Applicant states that “claim 8 is amended to render the claim definite” (page 7 of the Arguments dated 1 Nov 2022) respectfully that the newly added “the filtering device” lacks antecedent in claim 1.  As a result, the rejection has been sustained by the examiner.
Rejection under 35 USC 103
	On pages 8-11, the Applicant states that Fujiyama (JP-2016135492-A) does not disclose separate processing of the non-illuminated and illuminated images but instead teaches that the illuminated and non-illuminated images are “processed together” (page 9 of the Arguments dated 1 Nov 2022).
	The examiner disagrees with the Applicant’s interpretation of Fujiyama that “it is necessary to use images or output of the light receiving element 15 from both the first and second intervals.  This is because the area under the curve is measured with respect to the shutter curve.”  
	However, respectfully submit that the “area under the curve” correlates with the construed “first intervals” (periods of high illumination) and not with the construed “second intervals” or “shutter curve” (periods of low illumination).  Specifically, Fujiyama teaches the following:
“When the distance is measured by TOF, the distance can be determined by the delay (phase difference, time difference) of the reflected light 6 with respect to the emitted light (laser light 5 for illumination) as a feature of TOF. The distance may be measured on the basis of the time difference of the rising of. In that case, the distance can be determined by measuring the time difference to the middle of the rising of the reflected light 6 (the threshold set in the middle from 0 to the maximum value in the waveform of the light receiving element 15 in FIG. 6). The distance can be determined before the main peak (maximum value) of the strongly reflected light 6 is received. Since the distance is determined and imaged in the middle of the rising of the waveform of the reflected light 6, distance measurement is performed even using the light receiving element 15 which is saturated by the reception of the main peak of the strong reflected light 6 from the near place. The shape of the cut surface 2c can be imaged, regardless of the distance, that is, without considering the dynamic range of the light receiving element 15” (paragraph 0052).

This “time difference” can be seen in fig. 6 of Fujiyama, which takes place during a period of high illumination, as shown in the following figure:

    PNG
    media_image6.png
    773
    711
    media_image6.png
    Greyscale

	On page 10, the Applicant argues that because Magg (US-20190232434-A1) teaches comparing the periods of high illumination with the periods of low illumination then this teaching indicates that “these two images (one illuminated and one not unilluminated) are processed together, not separately.”  However, respectfully submit that Magg teaches the same separate processing required in claim 1 and disclosed by the Applicant, where an image is taken during high illumination (fig. 5 of Magg) and another image is taken during no illumination (fig. 6 of Magg).  If by claiming separate processing, the Applicant intends that to mean that images cannot be compared with each other, then recommend explicitly stating that requirement in the claims.  The Specification discloses that the “the recorded video stream and/or any combination of the frames included therein can be used for storing information on treatment processes and for comparison thereof” and makes no mention of not comparing frames (paragraphs 0010 and 0023 of the PG Pub).
	Finally, MPEP 2114.IV provides guidance for computer-implemented functional claim limitations that “if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate.”  Respectfully submit that even if the Applicant’s interpretation of Fujiyama was correct and that if “separately processing” meant sequential computer processing as opposed to concurrent computer processing, then it is still unclear how either the CPU 18 taught by Fujiyama or the evaluation unit 27 taught by Magg was not capable of performing the “separately processing” required in claim 1.  As stated in MPEP 2114.IV, “implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions.”  Respectfully submit that using a computer to perform sequential processing of images instead of concurrent processing of images is an obvious modification to a computer program for one of ordinary skill in the art and is not a sufficient reason for patentability, as argued by the Applicant.  
	For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bader et al. (US-20180147671-A1) teach several of the limitations recited in claim 28 that are not taught by either Fujiyama or Magg.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/16/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761